Case 4:20-cr-00449 Document 1 Filed on 09/17/20 in TXSD Page 1 of 4


                                                      United States Courts
                                                    Southern District of Texas
                                                             FILED
                                                       September 17, 2020
                                                                  
                                                  David J. Bradley, Clerk of Court



                                                   4:20-CR-449
Case 4:20-cr-00449 Document 1 Filed on 09/17/20 in TXSD Page 2 of 4
Case 4:20-cr-00449 Document 1 Filed on 09/17/20 in TXSD Page 3 of 4
Case 4:20-cr-00449 Document 1 Filed on 09/17/20 in TXSD Page 4 of 4
